Citation Nr: 1011278	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1992 to March 
1996.  He had additional reserve service, with unverified 
dates. 

The issues on appeal initially arose from a January 2005 
rating decision by the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus.  A March 2008 Board decision found 
that new and material evidence was received, and reopened the 
service connection claim.  Additionally, in the March 2008 
decision the Board denied service connection for tinnitus.

In a January 2009 Order, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") granted the 
parties' Joint Motion for Remand (JMR) of the Board's March 
2008 decision.  Pursuant to the actions requested in the 
January 2009 Joint Motion, the Court vacated the Board's 
decision and remanded the issue of entitlement to service 
connection for tinnitus to the Board for readjudication.

In February 2010, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO consideration.  The 
Board accepts this additional evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran has reported in-service noise exposure from 
mortars, small and large weapons, and tanks; he has also 
reported exposure to loud music both in-service and post-
service.  Service records note a complaint of tinnitus in 
service.

3.  The medical opinions regarding the question of whether 
the Veteran's tinnitus is etiologically related to service 
are in relative equipoise.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for 
service connection for tinnitus, the Board finds that failure 
to discuss VCAA compliance will result in harmless error to 
the Veteran.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Procedurally, the Veteran filed his initial claim for service 
connection for tinnitus in June 2002.  He was initially 
denied service connection in a December 2002 rating decision.  
He filed a notice of disagreement in March 2003.  The RO 
issued a statement of the case in March 2004.  The Veteran 
attempted to file a substantive appeal in May 2004; however, 
the appeal was untimely.  See 38 C.F.R. § 20.302(b) (2009).  
He filed a claim to reopen a claim of entitlement to service 
connection in June 2004.  In a January 2005 rating decision 
the RO denied his claim to reopen.  He filed a timely notice 
of disagreement and substantive appeal.  In a March 2008 
Board decision, the Board granted the Veteran's claim to 
reopen, but denied the claim for service connection for 
tinnitus on the merits.  In a January 2009 JMR the denial of 
the claim of service connection for tinnitus (on the merits) 
was vacated because the Board failed to provide an adequate 
statement of the reasons and bases for denial.  The issue was 
then remanded back to the Board, and additional evidence was 
submitted.

In his January 1992 service entrance examination the Veteran 
did not complain of hearing problems or tinnitus.  His 
service records contained audiometry results, but there was 
no indication of questioning or complaints of tinnitus on 
these evaluations.  In May 1995 he sought treatment for 
"loud noise/ringing" in his ears following a night at a 
dance club where he sat too close to a speaker.  He had 
ringing in his ears and headaches for the three days 
following exposure.  He was assessed with tinnitus secondary 
to the loud noise and instructed to avoid loud noises for two 
weeks, and to seek an audiological test if the ringing 
persisted.  On his January 1996 separation examination he did 
not complain of ear problems or ringing in the ears.  The 
Veteran's primary specialty, according to his DD 214, was as 
a food service specialist.  He was awarded a Rifle Marksman 
Badge.

The Veteran was afforded a VA examination in November 2002; 
the examiner noted that he reviewed the Veteran's claims file 
in conjunction with the examination.  The Veteran complained 
of bilateral tinnitus, worse on the right, and of pain on the 
back of the right ear.  He described his tinnitus as periodic 
(two to three minutes in duration, one to three times a 
month), high in pitch, and medium in volume.  He reported 
onset in 1993, after sitting next to a speaker.  He denied a 
history of ear problems, or trauma to the head or ears.  He 
described a 3.5-year history of noise exposure in service, 
and denied recreational noise exposure or noise exposure as a 
civilian.  On physical examination his external ears, canals, 
tympanic membranes, tympanums and mastoids were normal.  His 
hearing was normal to whisper testing.  The examiner noted he 
had normal hearing thresholds from 1992 to 1995, and that he 
reported tinnitus in May 1995 following exposure to loud 
music.  The examiner opined that it was "not as least as 
likely as not" that the Veteran's tinnitus was related to 
his military service.  He noted his opinion was based on the 
duration and frequency of the tinnitus, and that the Veteran 
had no unusual acoustic trauma, ear infections, or injures 
and wore hearing protection on the rifle range.

Private physician S.R.S. provided an opinion linking the 
Veteran's tinnitus to noise exposure, in a November 2002 
correspondence.  The Veteran had provided a history of 
bilateral non-pulsate tinnitus with onset roughly ten years 
prior (1992), which he first noted during service.  He also 
reported exposure to loud noise while wearing hearing 
protection.  He also reported he listened to loud music.  The 
physician stated that an audiogram revealed a very slight 
drop in hearing at 4,000 hertz, but that overall his hearing 
was normal, with no retrocochlear signs.  The physician 
opined that the Veteran had "garden-variety tinnitus, 
probably resulting from noise exposure."

In February 2003 the Veteran submitted a statement that he 
was part of a reserve unit, and evidence of his transfer to 
the individual ready reserve 8th Tank battalion, 4th Marine 
Division, FMF.  He described being part of a tank unit and 
contended that "being around tanks during live fire 
contributed to my tinnitus disability that started during 
active duty."  He also described standing directly behind or 
off to the side of tanks that were firing, and that the 
firing would cause "shock waves" and a "great deal of air 
pressure and sound."  He noted that he wore earplugs on the 
range but that he would still have ringing in his ears.  He 
stated he was ten meters from eight firing tanks, and that a 
day at the range would last five to six hours.  He also noted 
he was a field cook with his reserve unit and that he would 
feed the tankers.  He stated that his reserve treatment 
records should contain hearing and tinnitus complaints.

In February 2005 Dr. S.R.S. submitted a statement to clarify 
his June 2004 correspondence; however, there is no June 2004 
letter from Dr. S.R.S. in the claims file.  In the February 
2005 letter the physician noted the Veteran had denied a 
history of tinnitus prior to military service, and that his 
tinnitus began in service.  He described exposure to louse 
noise through rifle fire, tank fire and grenade fire.  The 
physician noted the Veteran had no other obvious cause for 
tinnitus such as a history of ear infections, head trauma or 
any other medical condition.  On examination the Veteran had 
normal hearing in the frequencies up to 8,000 hertz.  Dr. 
S.R.S. noted that his impression was that the Veteran's 
tinnitus was related to noise exposure in the military.

A December 2009 letter from private physician K.P.B. provided 
an additional positive nexus opinion.  He noted the Veteran 
had described noise exposure during service from field 
training, marksmanship, firearms, and the attendance of loud 
music events.  The Veteran denied hearing loss, ear 
infections and any other otolaryngologic complaints.  An 
audiogram showed essentially normal hearing with excellent 
word recognition, and physician examination did not note any 
abnormalities.  Dr. K.P.B. gave an impression of subjective 
tinnitus.  He opined, based on his review of the Veteran's 
medical records and other evidence, that it was more likely 
than not that the Veteran's tinnitus manifested during his 
military service.  He provided the rationale for his opinion 
that the Veteran was treated for tinnitus in May 1995.  Dr. 
K.P.B. further stated he could not comment as to whether the 
Veteran's tinnitus worsened during his military service, or 
establish definitely that his tinnitus was caused by his in-
service noise exposure.

In February 2010 the Veteran supplied a statement detailing 
his noise exposure in the military, broken down by month.  He 
noted exposure to rifle fire, grenade fire, grenade launcher 
fire, various machine gun fire, and exposure from helping to 
fire a "belt-fed light machine gun" in 1992.  He described 
exposure to loud music at bars, and extensive rifle training 
from 1993 to 1996.  During reserve service he was assigned to 
field test food heating units mounted on humvee, delivering 
food fifteen to twenty feet from the firing line.  He 
described the firing of "120 mm main guns" as the loudest 
thing he had ever heard.  He noted that prior to service he 
had very minimal noise exposure, that during service he heard 
ringing in his ears through the hearing protection he wore, 
and that now (though the ringing changes in intensity and 
from ear to ear) the tinnitus is always present.

Analysis

The Board finds that sufficient medical evidence and lay 
statements have been provided to show that service connection 
for tinnitus is warranted.

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; and, in the case of tinnitus, that 
he is competent to testify as to the presence of the 
disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan, supra (The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  If 
the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)  

The Board finds that the Veteran's statements are competent 
and credible.  As noted throughout, tinnitus is a subjective 
condition.  The May 1995 service treatment record showed the 
Veteran had complained of tinnitus in service.  His DD 214 
showed he earned the Rifle Marksman Badge.  Though his 
reserve records are not contained in the claims file, the 
Veteran provided evidence that he was transferred to the 
individual ready reserve with the 8th tank battalion.  He 
further described his exposure to tank firing while serving 
meals, and his DD 214 showed he was a food specialist while 
in active service.  The Veteran also provided statements of 
continuity of symptomatology. 

Service medical records and post-service medical statements 
note the Veteran's subjective complaints of loud noise or 
ringing in the ears.  He was initially diagnosed with 
tinnitus in May 1995, and again was noted to have tinnitus in 
his November 2002 VA examination, and in November 2002, 
February 2005 and December 2009 physician's statements.  

Upon review of the record, the Board notes there are medical 
opinions are both in favor of and against the claim.  The 
opinions considered the service treatment records noting 
tinnitus in May 1995, as well as the Veteran's descriptions 
of noise exposure and current complaints of tinnitus.

The VA examiner's rationale for his negative opinion was that 
the Veteran had no unusual acoustic trauma, and he used 
hearing protection on the rifle range.  He also noted his 
opinion was based on the "his reported duration and 
frequency of the symptoms of tinnitus."  However, he did not 
elaborate, as the Veteran reported during the examination 
that he had suffered from tinnitus since 1993.  

Dr. K.P.B. indicated that tinnitus was subjective and that 
the Veteran had described noise exposure in service.  Dr. 
K.P.B. provided two opinions: (1) that he could not comment 
on whether the Veteran's tinnitus was caused by service, 
because causation cannot be established definitely and (2) 
that it was more likely than not that the Veteran's tinnitus 
manifested in service.  The threshold for medical opinions is 
not certainty, but whether there is a 50 percent probability 
or greater; and the physician's second opinion noted his 
belief that there was a greater probability that the tinnitus 
manifested in service.  Additionally, Dr. K.P.B. provided a 
rationale that the Veteran was treated in service for a 
complaint of tinnitus.  

Dr. S.R.S. opined that the Veteran's tinnitus was related to 
his in-service noise exposure.  His opinion was based on the 
Veteran's descriptions of noise exposure and that his 
tinnitus began during service.  Dr. S.R.S. also noted the 
Veteran had no other obvious cause for tinnitus.

After considering all of the evidence, the Board finds that 
it is at least in equipoise that the Veteran's current 
tinnitus is related to in-service noise exposure.  The 
Veteran was treated for tinnitus during active service, 
though in relation to loud music.  He provided written 
statements that he has had continued tinnitus since service, 
and several additional lay statements have described his in-
service and reserves noise exposure.  While the positive 
medical opinions are based on the Veteran's statements 
regarding noise exposure, the Board has found the Veteran's 
statements credible.  Additionally, the negative nexus 
opinion from the November 2002 VA examiner did not take into 
account the Veteran's descriptions of ringing in his ears 
through the hearing protection, nor did the examiner address 
the May 1995 treatment for tinnitus in his 
analysis/rationale. 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, 
after resolving all doubt in the Veteran's favor, service 
connection for tinnitus is granted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


